                                          Case 5:20-cv-05799-LHK Document 128 Filed 09/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT
                                   5                                     NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
                                                           Plaintiffs,                      ORDER RE: DOCUMENT
                                   8
                                                                                            PRODUCTION
                                                 v.
                                   9

                                  10     WILBUR L. ROSS, et al.,
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                              The parties shall come prepared to discuss the following issues at today’s 2 p.m. hearing
                                  13
                                       on allegations of potential non-compliance with the TRO:
                                  14
                                              (1) The number of documents and pages in the Defendant’s OIG production.
                                  15
                                              (2) The method in which Defendants would produce the OIG documents.
                                  16
                                              (3) When Defendants would make the OIG production along with an index of all
                                  17
                                              documents with titles, dates, persons involved, and bates ranges.
                                  18
                                              (4) Whether the parties would consent to having United States Magistrate Judges’ privilege
                                  19
                                              rulings be final and appealable to the Ninth Circuit or the U.S. Supreme Court.
                                  20
                                              (5) Whether any OIG documents fall outside the scope of the administrative record.
                                  21
                                              (6) Whether the government would assert any privilege other than deliberative process
                                  22
                                              privilege.
                                  23
                                       IT IS SO ORDERED.
                                  24
                                       Dated: September 15, 2020
                                  25
                                                                                       ______________________________________
                                  26
                                                                                       LUCY H. KOH
                                  27                                                   United States District Judge

                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: DOCUMENT PRODUCTION
